Citation Nr: 1503039	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-12 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.  

(The issues of entitlement to service connection for disabilities of the right knee and lumbosacral spine, and diabetes mellitus are the subject of a separate Board action.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decisions of the Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

In perfecting his appeal, the Veteran had previously requested a hearing before a Veterans Law Judge.  That request was withdrawn, however, in September 2012 prior to any such hearing being scheduled.  


FINDING OF FACT

The Veteran has had a family income that exceeded, for the entirety of the claims period, the applicable maximum non-service-connected pension rate payable to a veteran with one dependent.  


CONCLUSION OF LAW

As the Veteran's countable income exceeded the maximum annual pension rate for the entirety of the appeals period, the criteria for entitlement to non-service-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23, 3.271, 3.272 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As will be explained below, the Veteran's countable income and expenses are not in dispute.  Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  The law as mandated by statute and regulation, and not the evidence, is dispositive of this claim; the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002), (citing Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed.Cir.2002)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

The Veteran claims that non-service connected pension benefits are warranted.  A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, in order to receive pension, the specified wartime service, disability, and income requirements must all be met.  See 38 U.S.C.A. § 1521.  

Generally, in order to establish the wartime service requirement, a veteran must have served on active military duty during a period of war for 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Along with other periods not applicable here, the laws and regulations recognize February 28, 1961 to May 7, 1975 (the Vietnam era for a veteran who served in the Republic of Vietnam during that period) and August 5, 1964 through May 7, 1975 (the Vietnam Era in all other cases) as periods of war.  38 U.S.C.A. § 101 (9), (11), (29) ; 38 C.F.R. § 3.2. 

The Veteran had verified active military service from November 1964 to November 1966.  As such, the Board finds that the Veteran served on active duty for more than 90 days during a period officially recognized as a period of war.  

Additionally, VA has made a determination as to whether the Veteran is permanently and totally disabled for pension purposes, finding that total disability has been demonstrated.  In his December 2008 claim, the Veteran reported that he is totally disabled; regardless, however, he is over the age of 65.  38 U.S.C.A. § 1513(a).  

In the present case, the Veteran's claim was denied based on a finding that his countable family income exceeded the maximum rate possible throughout the appeal period.  In computing the Veteran's countable family income, the claim has been considered as that of a veteran with one dependent, a spouse, as reported by the Veteran.  

In regards to income, the Veteran's countable income cannot be in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21.  Over the course of the appeal, the Veteran's MAPR would range from $15,493 (in effect from December 1, 2008), to $16,569 (in effect from December 1, 2013).  

The Veteran's current claim was received by VA on December 15, 2008.  For the initial determination of eligibility for nonservice-connected pension, the claim must be considered for the 12-month annualization period beginning the month following the date of receipt of the claim, or January 2009.  See 38 C.F.R. §§ 3.31, 3.273.  

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  Countable income expressly includes gross salary or wages of the Veteran and his spouse, as well as Social Security Administration (SSA) and VA benefits, which are not specifically excluded.  See 38 C.F.R. § 3.272.  Certain unreimbursed medical expenses (if in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g).  

In the initial December 2008 claim, the Veteran reported monthly income of $949 for himself resulting from SSA benefits, and monthly income of $1400 from gross wages or salary for his spouse.  No other income was reported.  An inquiry to the SSA by VA indicated the Veteran's monthly receipt of $949 in February and September 2008 and $1004 beginning December 2008.  The Veteran also reported $7198 in unreimbursed medical expenses in the past 12 months.  Thus, the alleged total of the Veteran's unreimbursed medical expenses exceeded five percent of the MAPR, and the amount in excess of fiver percent may be considered against his countable income.  Nevertheless, the agency of original jurisdiction determined that based upon the Veteran's reported annual income, his income exceeded the MAPR even after deducting his reported unreimbursed medical expenses, and his nonservice-connected pension claim was denied.  

As previously calculated, the Veteran's lowest possible estimated countable income per year as reported within the December 2008 claim is $28,188 per year (based solely on the Veteran's reported SSA benefits and his spouse's reported monthly wages).  Subtracting $6424 in reported medical expenses ($7198 for medical insurance minus $774.00 that represents 5% of MAPR) from that countable income amount yields $21,764.  That countable income amount exceeds the MAPR for each year of the appeal period until July 2012, when the Veteran filed another VA Form 21-527, Income-Net Worth and Employment Statement.  

In the July 2012 income statement, the Veteran reported monthly income of $858 in SSA benefits for himself, and monthly income of $900 in SSA benefits and $800 in unspecified other income for his spouse.  Unreimbursed medical expenses of $2397 were claimed by the Veteran.  An August 2012 inquiry to the SSA by VA confirmed the Veteran's monthly receipt of $1041 in SSA benefits for himself and $1026 for his spouse.  Based on the Veteran's countable income minus his unreimbursed medical expenses, the agency of original jurisdiction again denied nonservice-connected pension, finding his countable income exceeded the MAPR.  

Even calculating the Veteran's income using the lower figure he reported on his July 2012 income statement, and giving the Veteran the full benefit of the doubt as to his medical expenses as reported in 2008 and again in 2012, his adjusted countable income for each year of the appeal period would continue to exceed the corresponding MAPR for each corresponding year.  The Veteran's income as of July 2012 is $30,696.  Five % of the MAPR for 2012 is $816.  Subtracting $1581 in reported medical expenses ($2397 for medical insurance minus $816.00 that represents 5% of MAPR) from that countable income amount yields $29,115.  This exceeds the MAPR of $16324 for 2012 and even exceeds the highest MAPR during the appeal period (effective December 1, 2013) of $16,569. 

Therefore, based on the above, the Board finds the agency of original jurisdiction's finding of ineligibility for nonservice-connected pension due to excessive income to be proper, and the appeal must be denied for the entirety of the period on appeal.  The Board notes that in his various statements to VA, the Veteran has not disputed either the income or expenses used by VA in determining eligibility based on income; rather, the Veteran has asserted that he is currently totally disabled, and pension benefits are warranted based on his prior military service.  While the Board is appreciative of the Veteran's service, it lacks the legal authority to award the requested benefit on this basis alone.  As noted above, both the Veteran's current disability and his wartime service have been acknowledged by VA.  

In conclusion, entitlement to nonservice-connected pension must be denied, as the Veteran has reported countable income which, excluding unreimbursed medical expenses, is in excess of that allowed for the claimed benefit.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Entitlement to nonservice-connected pension is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


